UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-4397


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MUTTAQIN F.    ABDULLAH,     a/k/a   King,   a/k/a    Clayton   Montray
Pinckney,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:05-cr-00014-MBS-1)


Submitted:    November 30, 2016              Decided:      December 16, 2016


Before SHEDD and     AGEE,    Circuit   Judges,      and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South
Carolina, for Appellant.     Beth Drake, Acting United States
Attorney, Jimmie Ewing, Robert Frank Daley, Jr., Assistant
United States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Muttaqin      F.      Abdullah    appeals         from   the   sentence          imposed

after he was resentenced for his conviction for being a felon in

possession of a firearm.                 At resentencing, the court imposed a

term of imprisonment of time served and a three-year term of

supervised release.              On appeal, Abdullah contends that the court

erred    in    imposing         supervised      release      because     he       had    already

served nearly a year and a half more than the statutory maximum

term of imprisonment.

        Abdullah argues that the district court did not have the

authority to impose a sentence above the total maximum combined

sentences for term of imprisonment and supervised release.                                    He

suggests      that       if   this   court   does         find   a   term    of     supervised

release       to    be     available,     that        the    three-year       term       is   an

unreasonable sentence.                Because Abdullah was resentenced under

18    U.S.C.       § 924(c)(2)        (2012),       the     imposition       of    supervised

release under 18 U.S.C. § 3583(a) (2012) became discretionary.

We review questions of law de novo.                        United States v. Strieper,

666   F.3d     288,       292    (4th    Cir.       2012).       The   district          court’s

imposition of a sentence is reviewed for an abuse of discretion.

Gall v. United States, 552 U.S. 38, 50 (2007).

        Abdullah acknowledges that the Supreme Court has held that

“[s]upervised         release        fulfills       rehabilitative          ends,       distinct

from those served by incarceration” and that “[t]he objectives

                                                2
of supervised release would be unfulfilled if excess prison time

were to offset and reduce terms of supervised release.”                          United

States v. Johnson, 529 U.S. 53, 59 (2000).                          In Johnson, the

Court   considered       whether      the        defendant    was     entitled    to    a

reduction in the term of his supervised release to compensate

him   for   two    and   a   half    years       of   time   served    over   what     was

available after some of his convictions were invalidated.                              The

Court held that 18 U.S.C. § 3624(e) (2012) did not entitle the

defendant to credit based on over service of an original term of

imprisonment, stating that § 3624(e) “does not reduce the length

of a supervised release term by reason of excess time served in

prison.”    Johnson, 529 U.S. at 60.

      Abdullah contends, however, that to impose a sentence in

excess of the statutory maximums for term of imprisonment and

supervised        release    violates        Congress’s       intent     in     creating

maximum sentences.           Abdullah posits that his case differs from

Johnson in that, in Johnson, the defendant would never serve the

maximum statutory sentence even if his supervised release was

revoked.     Here, if Abdullah’s supervised release were ever to be

revoked, and he served the maximum three years, he would serve 1

year, 4 months, and 27 days over the statutory maximum sentence

of    ten   years     and    three     supervised         release      years.        This

assertion, however, ignores that Johnson compels the conclusion

that the initial term of imprisonment and subsequent term of

                                             3
supervised release are separate sentences and not conglomerated

or subject to being served concurrently.

       We have confirmed since Johnson that a supervised release

term   consecutive       to   a     term   of    imprisonment            cannot    be   served

concurrently to a term of imprisonment because the purpose of

supervised release is different from that of incarceration.                                See

United States v. Neuhauser, 745 F.3d 125, 129 (4th Cir. 2014)

(evaluating      whether      civil    confinement        after         criminal    sentence

completed counted toward supervised release term); United States

v.   Buchanan,    638    F.3d       448,   451    (4th       Cir.       2011)   (considering

tolling of supervised release while defendant absconded).

       Abdullah’s term of supervised release cannot begin until he

is   released     from    confinement.            Thus       it    is     not   possible   to

consider the initial term of imprisonment to fulfill at least a

portion of the supervised release term because the supervised

release term was not yet ripe.                    See Johnson, 529 U.S. at 57

(“the ordinary, commonsense meaning of release is to be freed

from   confinement”);         Neuhauser,         745   F.3d        at    129    (“supervised

release    has    no     statutory         function      until          confinement      ends”

(internal quotation marks and citation omitted)).

       Abdullah    does       not     challenge        the        three-year      supervised

release term on any basis other than it is an invalid option, or

at least is unavailable for the period of time that his sentence

was overserved.          We conclude, however, that the district court

                                             4
did not abuse its discretion in imposing the three-year term of

supervised   release   in   light     of   Abdullah’s   threatening

communication, during his initial sentencing, of the court and

murder victim’s family, and his numerous assaults and offenses

while in prison, including threatening and assaulting correction

officers.

     Accordingly, we affirm the sentence.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           AFFIRMED




                                  5